DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/17/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner

Allowable Subject Matter
Claims 1-2, 7-11 are allowed.

The following is an examiner’s statement of reasons for allowance:

Regarding claim 1, following prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Smethurst (Pub. No.: GB 2520963 A) A circuit for generating a DC voltage supply from a higher voltage AC signal (Fig. 8) comprising: 

a first capacitor (FIG. 8, C1) in series between the input and a first node (FIG. 8, node between D1 and D2); 
a first diode (FIG. 8, D2) in forward direction between the first node and a DC voltage supply node (FIG. 8); 
a second capacitor (FIG. 8, C2) between the DC voltage supply node and a reference terminal (FIG. 8, reference terminal GND); 
a third capacitor (FIG. 8, C3) between the first node and a second node (FIG. 8, GND); 
a second diode (FIG. 8, D1) in forward direction between the reference terminal and the first node (FIG. 8);

The prior art fails to teach or reasonably suggest a light emitting element driving device comprising “a controllable voltage supply arranged to provide a voltage to the  third capacitor via a third diode; and a diode arrangement comprising the third diode and a fourth diode in series across the controllable voltage supply, with the junction between the third and fourth diodes defining the second node” in combination with the other limitations of the claim.

Dependent claims 2, 7-11 are allowed by virtue of its dependency.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED M KAISER whose telephone number is (571)272-9612. The examiner can normally be reached M-F 9 a.m.-6 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Riyami can be reached on 571-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/SYED M KAISER/           Examiner, Art Unit 2831                                                                                                                                                                                             /ABDULLAH A RIYAMI/Supervisory Patent Examiner, Art Unit 2831